Citation Nr: 0432788	
Decision Date: 12/10/04    Archive Date: 12/15/04

DOCKET NO.  03-36 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Whether the veteran has submitted new and material evidence 
in order to reopen his claim of service connection for 
hepatitis C.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel

INTRODUCTION

The veteran had active military service from November 1961 to 
October 1967. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office & 
Insurance Center (RO&IC) in Philadelphia, Pennsylvania, which 
determined that the veteran had not submitted new and 
material evidence in order to reopen his claim of service 
connection for hepatitis C.   

The issue of service connection for hepatitis C addressed in 
the REMAND portion of the decision below is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In June 2001, the RO&IC denied the veteran's claim of 
service connection for hepatitis C; the veteran did not 
appeal this decision.
 
2.  Evidence submitted subsequent to the June 2001 decision 
is not cumulative or redundant, and relates to an 
unestablished fact necessary to substantiate the claim.  


CONCLUSION OF LAW

1.  The RO&IC's June 2001 decision denying service connection 
for hepatitis C is final. 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104(a), 20.302 (2004).

2.  New and material evidence sufficient to reopen the 
veteran's claim of service connection for hepatitis C has 
been submitted. 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records show that the veteran underwent a 
tonsillectomy in August 1964.  There is no diagnosis of 
hepatitis in the service medical records.  

Treatment records were submitted from the Hahnemann Hospital 
from 1980 and 1981.  A record from December 17, 1980, shows 
that the veteran underwent a cardiac catheterization, and was 
diagnosed with atrial septal defect with large left to right 
shunt.  A discharge summary from March 2, 1981, shows that 
the veteran was admitted with a diagnosis of atrial septal 
defect.  It showed that the veteran underwent a repair of his 
atrial septal defect plus resection of the pulmonary nodule 
on December 19, 1980.  

In the veteran's November 15, 1999 claim, he asserted, that 
he developed hepatitis C, over 20 years ago, "date not 
known."   

In the veteran's November 19, 1999, claim, he asserted that 
he underwent a blood transfusion in Fairbanks, Alaska, in 
1962-1963.  

In a January 2000 rating decision, the RO&IC denied service 
connection for hepatitis C.  The claim was denied because the 
evidence did not show a diagnosis of hepatitis C.  

In a January 2000 letter, Dr. M.L. wrote that the veteran was 
chronically infected with the hepatitis C virus.  The 
examiner commented on the veteran's risk factors, and stated 
that the veteran underwent open-heart surgery with blood 
transfusions in December 1980, but without an episode of 
jaundice.  He also stated that an alternative source was that 
he acquired hepatitis C while being treated for a 
tonsillectomy in the 1960s.  The physician stated that the 
veteran bled heavily at that time, but that it was unsure 
whether he received a transfusion.  

At an August 2000 VA examination, the examiner provided an 
impression of chronic active hepatitis with cirrhosis.  The 
examiner commented that the veteran almost certainly got it 
from the blood transfusions in 1980.  

In a June 2001 rating decision, the RO&IC denied service 
connection for hepatitis C.  The RO&IC denied the claim 
because the veteran was not treated or diagnosed with 
hepatitis C in service, and there was no evidence of any 
blood transfusions in service.  The RO&IC noted that the 
veteran was diagnosed with hepatitis C after blood 
transfusions received in the 1980s.  Evidence submitted 
subsequent to the June 2001 decision is summarized below:

In a June 2002 statement, the veteran asserted that there was 
no record of a blood transfusion in 1980.  

In an October 2002 statement, the veteran asserted that he 
had his tonsils removed while in service, and that it was not 
a very sterile operation.  He also stated that he was given 
needles from a gun.  He submitted records from a heart 
operation which he says shows he did not receive a blood 
transfusion.  He stated that his cardiologist told him he did 
not receive a transfusion.  

He submitted duplicate laboratory reports from Upjohn and 
SmithKline from 1980, 1985, 1986 in October 2002.  He also 
submitted duplicate records from Hahnemann Hospital from 
1980-1981 in October 2002.  He also submitted a duplicate 
record from the University of Pennsylvania from October 1980 
in October 2002.

At a hearing before the RO&IC in August 2003, the veteran 
described his tonsil operation in service.  He also testified 
about air guns that were administered on him for 
inoculations.  He testified that he was first diagnosed with 
hepatitis C in 1998.  He described a medical report from 
Hahnemann Hospital and from his doctor stating that he did 
not have a transfusion during his heart surgery in 1980.  

At the veteran's hearing, he submitted an Internet article 
entitled "Jet Gun Injections."  The article concluded that 
jet injectors may transmit blood-borne infections.  


Analysis

The amended definition of new and material evidence, codified 
at 38 C.F.R. 
§ 3.156 (a), applies only to claims to reopen a finally 
decided claim received on or after August 29, 2001. 66 Fed. 
Reg. 45,620, 45,629.  It applies to the veteran's claim as he 
filed it in June 2002.  

Under 38 C.F.R. § 3.156 (a) (2004), a claimant may reopen a 
finally adjudicated claim by submitting new and material 
evidence.  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

By decision dated June 2001, the RO&IC denied the veteran's 
claim seeking service connection for hepatitis C.  Under 
applicable law and VA regulations, that decision is final, 
and the veteran's claim may not be reopened and reviewed 
unless new and material evidence is submitted by or on behalf 
of the veteran.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104 
(a), 3.156 (2004).  

It is determined that since the June 2001 decision, the 
veteran has submitted new and material evidence in order to 
reopen his claim.  In particular, in August 2003, he 
submitted an internet article entitled "Jet Gun Injections" 
which stated that this particular method of injections could 
transmit blood-borne infections.  

This evidence is not cumulative and redundant.  It had not 
been submitted before.  Since the evidence relates to a 
crucial question in the veteran's case, i.e., the etiology of 
the veteran's hepatitis C, and whether it is related to jet 
guns administered in service, the newly received evidence is 
deemed to relate to an unestablished fact, and raises a 
reasonable possibility of substantiating the claim.  Thus, 
the article is determined to be material to the veteran's 
claim.  Accordingly, the claim is reopened, and must be 
considered in light of all the evidence, both old and new.  


ORDER

As new and material evidence has been submitted regarding the 
claim of service connection for hepatitis C, the veteran's 
claim is reopened.  


REMAND

Now that the claim of service connection for hepatitis C has 
been reopened, the next step is to address the veteran's 
claim on the merits.  

The veteran's claim was initially denied in June 2001 because 
a VA examiner opined that the veteran almost certainly got 
his hepatitis C from blood transfusions in 1980.  However, 
the veteran maintains that he did not undergo blood 
transfusions during his 1980-1981 hospitalization at 
Hahnemann Hospital.  

The veteran submitted treatment records from the Hahnemann 
Hospital from 1980 and 1981.  A record from December 17, 
1980, shows that the veteran underwent a cardiac 
catheterization, and was diagnosed with atrial septal defect 
with large left to right shunt.  A discharge summary from 
March 2, 1981, shows that the veteran was admitted with a 
diagnosis of atrial septal defect.  It noted that the veteran 
underwent a repair of his atrial septal defect plus resection 
of the pulmonary nodule on December 19, 1980.  However, the 
operation record from December 19, 1980 
(which presumably would show if the veteran underwent a blood 
transfusion during the operation), is not of record.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the duty to assist the veteran in 
obtaining and developing available facts and evidence to 
support his claim includes the procurement of medical records 
to which the veteran has referred.  Littke v. Derwinski, 1 
Vet. App. 90 (1990).  VA's statutory duty to assist a 
claimant in developing facts pertinent to his claim 
encompasses searching records in its possession.  Jolley v. 
Derwinski, 1 Vet.App. 37, 40 (1990).  Inasmuch as the records 
from Hahnemann Hospital in the claims folder appear 
incomplete, an attempt must be made to obtain the complete 
hospitalization and surgical records from when the veteran 
was hospitalized at Hahnemann Hospital during 1980-1981.  

The VA's duty to assist requires that the veteran be afforded 
a VA examination with respect to his disability, which should 
take into account the records of the veteran's prior medical 
history, and includes an opinion as to the etiology of his 
disability before a decision concerning his appeal can be 
made.  See Pond v. West, 12 Vet. App. 341, 346 (1999); Moore 
v. Derwinski, 1 Vet. App. 401, 405 (1991).  

Although the veteran was examined in August 2000, the 
examiner did not discuss the possibility that the veteran's 
hepatitis C could have been due to "jet gun injections" 
that were administered on him during inoculations in service.  
Also, the examiner did not have access to the complete 
surgical records from Hahnemann Hospital.  For that reason, 
the veteran's claim must be remanded for a VA examination 
that discusses the etiology of any diagnosed hepatitis C.  

To ensure full compliance with due process requirements, the 
case is REMANDED for the following development:

1.  Take the necessary steps to obtain 
the complete hospitalization and surgical 
records from when the veteran was 
hospitalized at Hahnemann Hospital from 
December 1980 to March 1981 for repair of 
the atrial septal defect.  

2.  After the records in paragraph one 
have been obtained, schedule the veteran 
for a VA examination in order to 
determine whether he has hepatitis C, and 
if he does, to determine its' etiology.  
The examiner should review the veteran's 
claims folder, to include his service 
medical records as well as the 
hospitalization and surgical records from 
Hahnemann Hospital in conjunction with 
the examination.  A complete rationale 
for any opinion expressed must be 
provided.  The examiner should answer the 
following questions:

a.  Does the veteran have hepatitis 
C?

b.  If the veteran does have 
hepatitis C, what is the most likely 
cause of the veteran's hepatitis C?   
In answering this question, the 
examiner should discuss the repair 
of the veteran's atrial septal 
defect while hospitalized at 
Hahnemann Hospital in 1980-1981, and 
whether the veteran required a blood 
transfusion while hospitalized 
there.  

c.  If the veteran does have 
hepatitis C, is it at least as 
likely as not that any hepatitis C 
is the result of the veteran's 
tonsillectomy in service?

d.  If the veteran does have 
hepatitis C, is it at least as 
likely as not that any hepatitis C 
is the result of jet gun injections 
that the veteran received in service 
during inoculations?

3.  After the development requested above 
has been completed, review the veteran's 
claims folder and ensure that all the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action should be taken.  

4.  Upon completion of the above, review 
the evidence of record and enter a 
determination with respect to the 
veteran's claim for service connection 
for hepatitis C.  In the event that the 
claim is not resolved to the satisfaction 
of the appellant, issue a supplemental 
statement of the case, a copy of which 
should be provided the veteran, and his 
representative.  After the veteran and 
his representative have been given an 
opportunity to submit additional 
argument, the case should be returned to 
the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




_______________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



